UNSECURED REVOLVING
 
DEMAND PROMISSORY NOTE
 
 
 
$40,000,000.00                                                                                                                                                                  
November 5, 2008
 
 

Section 1.  Promise to Pay.  For and in consideration of value received, the
undersigned, Valhi, Inc., a corporation duly organized under the laws of the
state of Delaware (“Borrower”), promises to pay to the order of NL Industries,
Inc., a corporation duly organized under the laws of the state of New Jersey
(“NL”), or the holder hereof (as applicable, NL or such holder shall be referred
to as the “Noteholder”), the principal sum of FORTY MILLION and NO/100ths United
States Dollars ($40,000,000.00) or such lesser amount as shall equal the unpaid
principal amount of the loan made by the Noteholder to Borrower together with
interest on the unpaid principal balance from time to time pursuant to the terms
of this Unsecured Revolving Demand Promissory Note, as it may be amended from
time to time (this “Note”).  This Note shall be unsecured and will bear interest
on the terms set forth in Section 6 below. Capitalized terms not otherwise
defined shall have the meanings given to such terms in Section 16 of this Note.
 
Section 2.  Place of Payment.  All payments will be made at Noteholder’s address
at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas, Texas
  75240-2697, Attention:  Treasurer, or such other place as the Noteholder may
from time to time appoint in writing.
 
Section 3.  Payments.  The unpaid principal balance of this Note and any unpaid
and accrued interest thereon shall be due and payable on the Final Payment
Date.  Prior to the Final Payment Date, any unpaid and accrued interest on an
unpaid principal balance shall be paid in arrears quarterly on the last day of
each March, June, September and December, commencing December 31, 2008.  All
payments on this Note shall be applied first to accrued and unpaid interest,
next to accrued interest not yet payable and then to principal.  If any payment
of principal or interest on this Note shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
the payment shall be the amount owed on the original payment date.
 
Section 4.  Prepayments.  This Note may be prepaid in part or in full at any
time without penalty.
 
Section 5.  Borrowings.  Prior to the Final Payment Date, Noteholder expressly
authorizes Borrower to borrow, repay and re-borrow principal under this Note in
increments of $100,000 on a daily basis so long as:
 
·          the aggregate outstanding principal balance does not exceed
$40,000,000.00;
·          no written demand for payment has been made by the Noteholder; and
·          no Event of Default has occurred and is continuing.
 
Notwithstanding anything else in this Note, in no event will Noteholder be
required to lend money to Borrower under this Note and loans under this Note
shall be at the sole and absolute discretion of Noteholder.
 
Section 6.  Interest.  The unpaid principal balance of this Note (exclusive of
any past due principal) shall bear interest at the rate per annum of the Prime
Rate less one and one half percent (1.50%).  In the event that principal or
interest is not paid within five Business Days after such payment was due or
declared due, all past due principal and past due interest owed under this Note
will bear interest at rate per annum of the Prime Rate plus four percent
(4.00%).  Accrued interest on the unpaid principal of this Note shall be
computed on the basis of a 365- or 366-day year for actual days (including the
first, but excluding the last day) elapsed, but in no event shall such
computation result in an amount of accrued interest that would exceed accrued
interest on the unpaid principal balance during the same period at the Maximum
Rate. Notwithstanding anything to the contrary, this Note is expressly limited
so that in no contingency or event whatsoever shall the amount paid or agreed to
be paid to the Noteholder exceed the Maximum Rate.  If, from any circumstances
whatsoever, the Noteholder shall ever receive as interest an amount that would
exceed the Maximum Rate, such amount that would be excessive interest shall be
applied to the reduction of the unpaid principal balance and not to the payment
of interest, and if the principal amount of this Note is paid in full, any
remaining excess shall be paid to Borrower, and in such event, the Noteholder
shall not be subject to any penalties provided by any laws for contracting for,
charging, taking, reserving or receiving interest in excess of the highest
lawful rate permissible under applicable law.  All sums paid or agreed to be
paid to Noteholder for the use, forbearance or detention of the indebtedness of
the Borrower to Noteholder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full of the principal (including the period of any
renewal or extension thereof) so that the interest on account of such
indebtedness shall not exceed the Maximum Rate.  If at any time the Contract
Rate is limited to the Maximum Rate, any subsequent reductions in the Contract
Rate shall not reduce the rate of interest on this Note below the Maximum Rate
until the total amount of interest accrued equals the amount of interest that
would have accrued if the Contract Rate had at all times been in effect.  In the
event that, upon demand or acceleration of this Note or at final payment of this
Note, the total amount of interest paid or accrued on this Note is less than the
amount of interest that would have accrued if the Contract Rate had at all times
been in effect with respect thereto, then at such time, to the extent permitted
by law, in addition to the principal and any other amounts Borrower owes to the
Noteholder, the Borrower shall pay to the Noteholder an amount equal to the
difference between:  (i) the lesser of the amount of interest that would have
accrued if the Contract Rate had at all times been in effect or the amount of
interest that would have accrued if the Maximum Rate had at all times been in
effect; and (ii) the amount of interest actually paid on this Note.
 
Section 7.  Remedy.  Upon the occurrence and during the continuation of an Event
of Default, the Noteholder shall have all of the rights and remedies provided in
the applicable Uniform Commercial Code, this Note or any other agreement among
Borrower and in favor of the Noteholder, as well as those rights and remedies
provided by any other applicable law, rule or regulation.  In conjunction with
and in addition to the foregoing rights and remedies of the Noteholder, the
Noteholder may declare all indebtedness due under this Note, although otherwise
unmatured, to be due and payable immediately without notice or demand
whatsoever.  All rights and remedies of the Noteholder are cumulative and may be
exercised singly or concurrently.  The failure to exercise any right or remedy
will not be a waiver of such right or remedy.
 
Section 8.  Right of Offset.  The Noteholder shall have the right of offset
against amounts that may be due by the Noteholder now or in the future to
Borrower against amounts due under this Note.
 
Section 9.  Record of Outstanding Indebtedness.  The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Noteholder in its records.  The principal balance outstanding and
all accrued or accruing interest owed under this Note as recorded by Noteholder
in its records shall be the best evidence of the principal balance outstanding
and all accrued or accruing interest owed under this Note; provided that the
failure of Noteholder to so record or any error in so recording or computing any
such amount owed shall not limit or otherwise affect the obligations of the
Borrower under this Note to repay the principal balance outstanding and all
accrued or accruing interest.
 
Section 10.  Waiver.  Borrower and each surety, endorser, guarantor, and other
party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by the Noteholder for payment under this Note.
 
Section 11.  Costs and Attorneys’ Fees.  In the event the Noteholder incurs
costs in collecting on this Note, this Note is placed in the hands of any
attorney for collection, suit is filed on this Note or if proceedings are had in
bankruptcy, receivership, reorganization, or other legal or judicial proceedings
for the collection of this Note, Borrower and any guarantor jointly and
severally agree to pay on demand to the Noteholder all expenses and costs of
collection, including, but not limited to, reasonable attorneys’ fees incurred
in connection with any such collection, suit, or proceeding, in addition to the
principal and interest then due.
 
Section 12.  Time of Essence.  Time is of the essence with respect to all of
Borrower’s obligations and agreements under this Note.
 
Section 13.  Jurisdiction and Venue.  THIS NOTE SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, AND BORROWER CONSENTS TO JURISDICTION IN THE COURTS LOCATED
IN DALLAS, TEXAS.
 
Section 14.  Notice.  Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.  The address for giving notice or
demand under this Note (i) to the Noteholder shall be the place of payment
specified in Section 2 or such other place as the Noteholder may specify in
writing to the Borrower and (ii) to Borrower shall be the address below the
Borrower’s signature or such other place as the Borrower may specify in writing
to the Noteholder.
 
Section 15.  Successors and Assigns.  All of the covenants, obligations,
promises and agreements contained in this Note made by Borrower shall be binding
upon its successors and permitted assigns, as applicable.  Notwithstanding the
foregoing, Borrower shall not assign this Note or its performance under this
Note without the prior written consent of the Noteholder.
 
Section 16.  Definitions.  For purposes of this Note, the following terms shall
have the following meanings:
 
 
(a)      “Business Day” shall mean any day banks are open in the state of Texas.
 
(b)      “Contract Rate” means the amount of any interest (including fees,
charges or expenses or any other amounts that, under applicable law, are deemed
interest) contracted for, charged or received by or for the account of
Noteholder.
 
(c)      “Final Payment Date” shall mean the earlier of:
 
                      · written demand by the Noteholder for payment of all or
part of the principal and interest accrued and unpaid thereon;
                      · December 31, 2009; or
                      · acceleration as provided herein.
 
(d)           “Event of Default” wherever used herein, means any one of the
following events:
 
(i)          the Borrower fails to pay any amount due on this Note and/or any
fees or sums due under or in connection with this Note after any such payment
otherwise becomes due and payable and three Business Days after demand for such
payment;
 
(ii)           the Borrower otherwise fails to perform or observe any other
provision contained in this Note and such breach or failure to perform shall
continue for a period of thirty days after notice thereof shall have been given
to the Borrower by the Noteholder;
 
(iii)         a case shall be commenced against Borrower, or Borrower shall file
a petition commencing a case, under any provision of the Federal Bankruptcy Code
of 1978, as amended, or shall seek relief under any provision of any other
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, or shall consent to the filing of any petition against it under such
law, or Borrower shall make an assignment for the benefit of its creditors, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall consent to the appointment of a receiver, trustee or liquidator of
Borrower or all or any part of its property; or
 
(iv)          an event occurs that, with notice or lapse of time, or both, would
become any of the foregoing Events of Default.
 
(e)           “Maximum Rate” shall mean the highest lawful rate permissible
under applicable law for the use, forbearance or detention of money.
 
(f)            “Prime Rate” shall mean the fluctuating interest rate per annum
in effect from time to time equal to the base rate on corporate loans as
reported as the Prime Rate in the Money Rates column of The Wall Street Journal
or other reliable source.
 
 
BORROWER:
 
 
 
Valhi, Inc.
 
 
 
By:   /s/ Gregory M. Swalwell  
 
         Gregory M. Swalwell
         Vice President and Controller
 
            Address:
 
            5430 LBJ Freeway, Suite 1700
            Dallas, Texas   75240-2697
 